Exhibit 3.1 CORPORATE CHARTER I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that BLUE GEM ENTERPRISE, did on November 28, 2006, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on November 28, 2006. Certified Copy November 28, 2006 Job Number: C20061128-2019 Reference Number:00001093173-44 Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) 20060759537-94 Description Articles of Incorporation Number of Pages 5 Pages/1 Copies Commercial Recording Division 202 N.
